Exhibit 10.1

AGREEMENT

This agreement (this “Agreement”) is made as of March 31, 2010 (the “Effective
Date”) by and between Fiserv, Inc. (the “Company”) and Peter J. Kight
(“Executive”). As used herein, the “Company” shall mean Fiserv, Inc. and its
subsidiaries.

WHEREAS, Executive will cease to serve as an employee of the Company on the
Effective Date; and

WHEREAS, the parties hereto desire to memorialize certain agreements between
them in connection with Executive’s cessation of service as an employee of the
Company.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the Company and Executive hereby agree as follows.

 

1. Executive’s amended and restated employment agreement (the “Employment
Agreement”) shall terminate and expire as of the Effective Date; provided that
Section 8 (confidentiality and assignment of inventions) and Section 13
(indemnification) of the Employment Agreement shall survive indefinitely.

 

2. Executive’s retention agreement, as amended (the “Retention Agreement”),
shall terminate and expire as of the Effective Date; provided that Section 14(i)
(indemnification) shall survive indefinitely.

 

3. In consideration of the special and unique opportunities afforded to
Executive by the Company as a result of Executive’s employment, and in
consideration of the Company’s other promises contained in this Agreement,
Executive hereby agrees that he will not, for a period of two years after the
date hereof, directly or indirectly, for himself or in conjunction with or on
behalf of any other individual or entity, solicit, divert, take away or endeavor
to take away from the Company any customer, account or employee of the Company.
The period of time during which Executive is subject to the prohibitions
contained in this Section 3 shall be extended by any length of time during which
Executive is in violation of such prohibitions. The restrictions of this
Section 3 shall not be violated by the ownership by Executive of no more than 2%
of the outstanding securities of any company whose stock is traded on a national
securities exchange or is quoted on NASDAQ.

 

4. This Agreement shall not modify, amend or otherwise affect the terms of any
agreements entered into between the Company and Executive prior to the Effective
Date with respect to equity awards made to Executive prior to the Effective
Date.

 

5. Executive agrees to execute and deliver a release in substantially the form
of Exhibit A hereto.

 

6. As consideration for the matters set forth herein, the Company agrees to pay
Executive a lump sum payment of $2,256,072 (the “Payment”). The Payment shall be
made on the first day of the seventh month following the month in which the
Effective Date occurs, without interest thereon.

 

7. Executive acknowledges that his participation in the Company’s benefit
programs will end following Executive’s cessation of service. If Executive is
currently eligible for and participating in medical, dental, or medical flexible
spending account benefits, Executive will be eligible to continue these benefits
through COBRA. Executive will receive additional information about this COBRA
coverage in a separate letter, from the Company’s third party administrator.

 

8. If Executive is currently participating in the Company’s group life insurance
or supplemental life insurance benefits, Executive may be eligible to convert
this coverage into an individual policy.

 

9. Executive’s ability to make contributions to the Company’s 401(k) plan will
end on the Effective Date. The assets that are currently invested in Executive’s
401(k) plan will remain invested with his current fund allocations, or Executive
may choose to have them distributed or rolled over to another account. Executive
is advised to seek tax advice before choosing to have these assets distributed
or rolled over to another account.



--------------------------------------------------------------------------------

10. This Agreement is personal to Executive and Executive may not assign or
delegate any of his rights or obligations hereunder. Subject to the foregoing,
this Agreement shall be binding upon and inure to the benefit of the respective
parties hereto, their heirs, executors, administrators, successors and assigns.

 

11. The waiver by either party hereto of any breach or violation of any
provision of this Agreement by the other party shall not operate as or be
construed to be a waiver of any subsequent breach by such waiving party.

 

12. Any and all notices required or permitted to be given under this Agreement
shall be in writing and shall be deemed effective at the time of delivery, if
delivered in person, or three days following deposit in the United States mail
if sent by certified mail: to Executive to the last mailing address set forth in
the Company’s files; and, to the Company, to Fiserv, Inc., Attention: General
Counsel, 255 Fiserv Drive, Brookfield, WI.

 

13. This Agreement shall be interpreted, construed and governed according to the
laws of the State of Georgia applicable to contracts made and to be wholly
performed within such state, except that the indemnification provisions of the
Employment Agreement and Retention Agreement that survive termination of those
Agreements and shall be interpreted, construed and governed according to the
provisions of the Delaware General Corporation Law.

 

14. This Agreement may be amended in any and every respect by agreement in
writing executed by both parties hereto.

 

15. Except to the extent set forth herein, this Agreement terminates, cancels
and supersedes all previous employment or other agreements relating to the
employment of Executive with the Company or any predecessor, written or oral,
and this Agreement contains the entire understanding of the parties with respect
to the subject matter of this Agreement. This Agreement was fully reviewed and
negotiated on behalf of each party and shall not be construed against the
interest of either party as the drafter of this Agreement.

 

16. The invalidity or unenforceability of any one or more provisions of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement or parts thereof. Without limiting the foregoing,
it is understood by and between the parties hereto that Executive’s covenants
set forth in Section 8 of the Employment Agreement, which survives termination
to the extent set forth herein, and Section 3 of this Agreement are essential
elements of this Agreement, and that, but for the agreement of Executive to
comply with such covenants, the Company would not have agreed to enter into this
Agreement. Executive acknowledges that the restrictions contained in this
Agreement are reasonable but should any provisions of this Agreement be
determined to be invalid, illegal or otherwise unenforceable to its full extent,
or if any such restriction is found by a court of competent jurisdiction to be
unreasonable under applicable law, then the restriction shall be enforced to the
maximum extent permitted by law, and the parties hereto hereby consent and agree
that such scope of protection, time or geographic area (or any one of them, as
the case may be) shall be modified accordingly in any proceeding brought to
enforce such restriction. Executive acknowledges that the validity, legality and
enforceability of the other provisions of this Agreement shall not be affected
thereby, and that the existence of any claim or cause of action of Executive
against the Company, whether predicated on this Agreement, or otherwise, shall
not constitute a defense to the enforcement by the Company of such covenants.

IN WITNESS whereof this Agreement has been executed as of the Effective Date by:

 

Fiserv, Inc.     Executive By:  

/s/ Jeffery W. Yabuki

   

/s/ Peter J. Kight

  Jeffery W. Yabuki     Peter J. Kight   Chief Executive Officer    